Citation Nr: 0006331	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-28 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSESA AT HEARING ON APPEAL

Appellant and [redacted].


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
bilateral hearing loss.

A review of the record indicates that the veteran has raised 
a claim of entitlement to service connection for tinnitus.  
As this issue has not been developed or certified for 
appellate review, it is referred to the RO for appropriate 
action.  


FINDING OF FACT

There is competent medical evidence of a nexus between the 
veteran's current bilateral hearing loss and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon a preliminary review of the claims file, the Board finds 
that the veteran's claim of entitlement to service connection 
for bilateral hearing loss is well grounded.  That is, the 
claim is plausible and capable of substantiation.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board has based 
this finding on a January 2000 report, submitted by Karen A. 
Robbins, M.A., Speech-Language Pathologist, wherein she 
concluded that the veteran's military service could well have 
been a contributing factor to his hearing loss. 


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.


REMAND

Since the claim of entitlement to service connection for 
bilateral hearing loss is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103 (1999); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

The veteran contends that his current bilateral hearing loss 
is a result of his involvement in armor divisions and heavy 
gunfire during his service with the United States Army from 
April 1957 to April 1959.  He maintains that his military 
occupational specialty was tank driver and gunner, but that 
he became a jeep driver because of a bilateral hearing loss.  
The appellant maintains further that while stationed in 
Germany, he was involved in numerous field maneuvers and that 
he handled small and large arms.  In 1958, the appellant 
maintains that he was hospitalized at the Nuremberg Hospital 
in Germany for a hearing test and that he was told by one of 
the physicians that he had hearing loss.  The veteran 
maintains that after discharge from service, he drove a 
truck.  He maintains that he first sought post-service 
treatment for his hearing loss in 1961 or 1962 from a Dr. 
Swan in Indianapolis, but that those records were 
unavailable.  

The veteran's service medical records are unavailable and 
they may have been destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  Where service medical 
records are missing, VA's duty to assist the veteran, to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule are 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Court has further held that "[no]where do VA 
regulations provide that a veteran must establish service 
connection through medical records alone."  Stozek v. Brown, 
4 Vet. App. 457, 461 (1993), quoting Cartright v. Derwinski, 
2 Vet. App. 24, 25- 26 (1991).  In this case, however, a 
search for morning reports for the 67th Armed Regiment, 
Company C, 2nd Medical Battalion, dating from June 1, 1958 to 
September 30, 1958, was negative for any records pertaining 
to the veteran.  A subsequent search for morning reports for 
the veteran's entire period of service was noted to have been 
to long for a successful search.  

Still, in view of the aforementioned, the Board is of the 
opinion that further development is necessary prior to final 
appellate consideration of the appellant's claim for service 
connection for bilateral hearing loss. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all private and VA health care providers 
who have treated him since service for 
bilateral defective hearing.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.

2.  Thereafter, the veteran is to be 
scheduled for an audiological examination 
to determine the nature and etiology of 
any current bilateral hearing loss.  The 
veteran's claims file must be made 
available to the examiner.  Based on a 
review of the claims file, with specific 
attention to the January 2000 report of 
Karen A. Robbins, the examiner must 
provide an opinion whether it is at least 
as likely as not that any current 
bilateral hearing loss is related to the 
veteran's service together with the 
rationale for such opinion.  The 
examination report must be typed.  

3.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss.  
If the determination remains adverse to 
him, he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further review.  The Board intimates no opinion as to the 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on this matter, but no 
action is required until he is notified by the RO.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



